249 S.W.3d 242 (2008)
Daniel R. FINEBERG and Lynn M. Fineberg, Appellants,
v.
S & S BUILDING COMPANY INC., Respondent.
No. ED 89324.
Missouri Court of Appeals, Eastern District, Division Two.
April 1, 2008.
Daniel P. Card, Benicia Ann Baker-Livorsi, St. Charles, MO, Stephen C. Banton, Manchester, MO, Kevin F. Hennessey, Dr. Chesterfield, MO, for appellants.
Matthew J. Fairless, St. Charles, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Daniel R. Fineberg and Lynn M. Fineberg appeal the judgment entered upon a jury verdict in favor of the builder, S & S Building Co. Inc., in this dispute over a sale contract for a residential villa. The jury found in favor of the builder on both the Finebergs' breach-of-contract claim for the return of a $25,000 earnest money deposit and on the builder's counterclaim for damages for the Finebergs' breach of the sale contract. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm the judgment of the trial court. Rule 84.16(b)(5).[1]
NOTES
[1]  We grant the builder's motion for attorney's fees on appeal, in the amount of $15,307.50.